 DECISIONS O)F NATIONAl LABOR REL.ATIONS BOARDBowman-Lawrence, Inc. d/b/a Belt Supermarketand Mark A. Munsell, Petitioner and RetailStore Employees Union Local No. 782, affili-ated with United Food and Commercial Work-ers, AFL-CIO. Case 17-RD-758February 10, 1982DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBEIRS FANNING, JENKINS, ANI)ZIMNM ERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered an objection and de-terminative challenges in an election held October16, 1980,' and the Hearing Officer's report recom-mending disposition of same. The Board has re-viewed the record in light of the exceptions andbriefs, and hereby adopts the Hearing Officer'sfindings and recommendations, as modified below.21. The Hearing Officer overruled the Employer'schallenge to the ballot of Linda Bowman, who hadjoined an economic strike against the Employer'spredecessor, Belt Supermarket, Inc., herein calledBelt, and had not been recalled by the Employer atthe time of the hearing. The Hearing Officer foundthat, with respect to Bowman, the presumption ofcontinued eligibility for an economic striker hadnot been rebutted. The Employer excepts contend-ing, inter alia, that the challenge should be sus-tained since Bowman has abandoned her pre-strikejob. We find merit in this exception.Bowman began working for Sears, Roebuck andCompany on August 25, 1980, at a facility inKansas City, Missouri. She had applied for the po-sition on July 1, 1980, stating that her reason forleaving her job with Belt was that she "moved toRaytown." Raytown is within the Kansas City,Missouri, metropolitan area and is located approxi-mately 50 miles from the Employer's location inSaint Joseph, Missouri. At her interview withSears, the interviewer noted on the application "onstrike and moved with family" and "moved toKansas City, two months looking."Unlike the Hearing Officer we conclude that theabove evidence is sufficient to rebut the presump-' The election was conducted pursuant to a Regionlal Director', Dcci-sion and Direction of Election The tally was 6 fior and 17 against theUnion; there were 12 challenged ballots.2 In the absence of exceptions thereto, the Board adopts, proforma, theHearing Officer's recommendation that the Union's objection be over-ruled in its entirety) and that the challenges to the ballots of Emma Bath-gate, Greg Black. Diane Hays. Tomn Hinkley., Gary Hogan, MichaelKneib. Gary Lawrence, and Peggy McGinnes be overruled In light ofour findings below, however. these ballots are not longer determinatieand, consequently. they shall not be opened and counted.260 NLRB No. 17tion of continued eligibility for Bowman as an eco-nomic striker. Bowman not only moved 50 milesaway from St. Joseph but moved with her family.While the record is silent as to the nature of Bow-man's family obligation or the reason for the move,the fact that she moved with her family coupledwith the distance involved, indicates that the movewas intended to be permanent. In this regard, sincethe move was made 2 months prior to her applyingfor the Sears job it is evident that the move wasnot made temporarily to enable her to take thatjob. In these circumstances, it is highly unlikelythat she would commute daily 50 miles each wayto return to her former position with the Employ-er. Therefore, we conclude that the evidence suf-fices to warrant a finding that she abandoned herjob with Belt.3Accordingly we shall sustain thechallenge to Bowman's ballot.42. The Hearing Officer also overruled the Em-ployer's challenge to the ballot of Raymond Dilts.The Employer excepts contending that Dilts re-tired and thereby abandoned his job with Belt. Wefind merit in this exception.The strike commenced on November 19, 1979.On that day Dilts stated he was going to retire. OnNovember 27, 1979, Dilts applied for benefitsunder the Union's pension plan. The applicationform includes the statement, "I intend to retirefrom active employment within the bargaining unitcovered by the Pension Plan ...." On December6, 1979, Dilts was informed by the administrator ofthe plan that he would begin receiving monthlypayments from the pension plan. The letter also in-cluded a statement that should he resume employ-ment with an employer covered by the plan, nopension payments would be made until Dilts subse-quently retired. At no time did Dilts cross thepicket line. In April 1980 Dilts carried a picket signat the Employer's facility.Dilts' retirement status is inconsistent with con-tinued interest in employment with the Employer.When an employee retires he severs his employ-ment with his employer. Certainly in the absenceof a strike a retired individual would not be regard-ed as an employee and would be ineligible to vote.Of course, in a strike situation there is the possibil-ity that following the strike a retired employeemay apply for reinstatement to active status andthe Employer may decide to act favorably on the:' See Akron Engraving Company. Inc., 170 NLRB 232 (1968) (Perkinsand McGuire)4 In view of this colnclus.ion we find it unnecessary to pass on the Em-ployer's crontention that its challenge to her ballot should be Sustained be-cause she engaged in strike misconduct Nor do ye need to pass on theHearing Officer's ruling in this connection that the issue of Bowman'sstrike nmiconlduct cannot he litigated in a representation proceeding silnceit is potreniially an unfair labor practice issue.118 BELT SUPERMARKETapplication. That possibility, however, simplyplaces the retired employee in essentially the sameposition as any applicant for employment insofar asconsideration of his status as an eligible voter isconcerned. In other words, for that purpose he isto be treated as a new employee.There is evidence, however, that several monthsinto the strike, in April 1980, Dilts did participatein the picketing. Obviously this picketing indicatessome interest in what is happening with respect tothe strike and constitutes an expression of supportfor the striking employees. But that is not to saythat it evinces an intention to return to work afterthe strike is ended. For whatever the reason, a re-tired employee, indeed everyone in the public atlarge, is free to support the strike in this manner. Inany event, in the absence of evidence that Diltshad changed his mind about retirement, his picket-ing does not undermine our finding that by retiringDilts had quit his active employment with the Em-ployer and is therefore ineligible to vote.Accordingly, we shall sustain the challenge toDilts' ballot.Since we are sustaining the challenges to the bal-lots of Bowman and Dilts and since the remainingchallenged ballots are not sufficient in number toaffect the results of the election,5we shall certifythe results.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Retail Store Employ-ees Union Local No. 782, affiliated with UnitedFood and Commercial Workers, AFL-CIO, andthat said labor organization is not the exclusiverepresentative of all the employees, in the unitherein involved, within the meaning of Section 9(a)of the National Labor Relations Act, as amended.I In view of our determination that the challenges to the ballots ofRowman and Dills should he sustained we find it unnecessary to pass onthe challenges to the ballots (of T im King and Richard Shelton sincethese hallots are not sufficient in number to affect the results of the elec-tion.I119